Case: 14-13028   Date Filed: 03/27/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13028
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:06-cr-00290-CLS-HGD-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

JOHN DAVID HILLIN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (March 27, 2015)

Before TJOFLAT, WILLIAM PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:
                 Case: 14-13028        Date Filed: 03/27/2015       Page: 2 of 3


       On September 21, 2006, John Hillin pled guilty to all eleven counts of an

indictment charging him with one count of possession of child pornography, three

counts of distribution of child pornography, and seven counts of receipt of child

pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B), 2252A(a)(1) and

2252A(a)(2)(A). On February 9, 2007, the District Court sentenced Hillin to 40

months on the possession count and, consecutively to that sentence, 120 months on

the remaining counts for a total sentence of 160 months. Hillin did not appeal

from these convictions or sentences.

       On August 19, 2010, Hillin, proceeding pro se, filed a “Motion to Correct

the Record Nunc Pro Tunc.” He asked the District Court to “correct the sentence

record” because (1)“there exist significant sentencing disparities . . . within the

Circuit and Nationally”; (2) the “Court possesses great discretion to fashion

sentences particular to a defendant’s needs and society’s interests”; (3) “defendant

has exhibited remorse . . . and is not likely to recidivate”; and (4) “the least

restrictive alternative necessary to achieve society’s goals is reflected in

personalized sentencing, and in concurrent sentencing significantly below the

guidelines sentencing range.” The District Court denied Hillin’s motion without

explanation. 1 Hillin appeals from that ruling.



       1
          The order stated that “[u]pon consideration, the court finds that the motion is due to be,
and it hereby is, DENIED.”
                                                 2
               Case: 14-13028     Date Filed: 03/27/2015    Page: 3 of 3


      Hillin’s motion does not cite the legal authority pursuant to which he is

seeking relief from his total sentence of 160 months. Federal Rule of Criminal

Procedure 35, “Correcting or Reducing a Sentence,” provides a district court,

within 14 days after sentencing, to “correct a sentence that resulted from

arithmetical, technical, or other clear error,” Fed. R. Crim. P. 35(a); or, on the

Government’s motion, to “reduc[e] a sentence for substantial assistance,” Fed. R.

Crim. P. 35(b). But Hillin’s motion seeks relief on neither ground. In short,

because the law does not provide the District Court with the power to grant the

relief Hillin is seeking—the reduction of his total sentence, we must affirm the

District Court’s ruling on the ground that the court lacked subject matter

jurisdiction to entertain Hillin’s motion.

      AFFIRMED.




                                             3